19-361-cr
     United States of America v. Smilowitz

 1

 2                                  In the
 3             United States Court of Appeals
 4                       For the Second Circuit
 5                                 ________
 6
 7                            AUGUST TERM, 2019
 8
 9                        ARGUED: FEBRUARY 10, 2020
10                        DECIDED: SEPTEMBER 8, 2020
11
12                                 No. 19-361
13
14                        UNITED STATES OF AMERICA,
15                                 Appellee,
16
17                                     v.
18
19                  VOLVY SMILOWITZ, AKA ZEV SMILOWITZ,
20                          Defendant-Appellant,
21
22                   SHALOM LAMM, KENNETH NAKDIMEN,
23                             Defendants.
24                              ________
25
26               Appeal from the United States District Court
27                 for the Southern District of New York.
28                         Vincent Briccetti, Judge.
29                                ________
30
31   Before: WALKER, PARKER, and CARNEY, Circuit Judges.
32                               ________
33
     2                                                         No. 19-361-cr

 1         Volvy “Zev” Smilowitz pled guilty to (1) conspiring to submit

 2   false voter registrations and buying voter registrations in violation of

 3   18 U.S.C. § 371 and 52 U.S.C. § 10307(c) and (2) conspiring to violate

 4   the Travel Act by paying bribes for voter registrations and votes, in

 5   violation of 18 U.S.C. §§ 371 and 1952. Specifically, Smilowitz bribed

 6   individuals to unlawfully vote in Bloomingburg, New York, and he

 7   and his co-defendants falsified voter registration records to make it

 8   appear as though these individuals lived in Bloomingburg for at least

 9   thirty days prior to their registration. On appeal, Smilowitz argues

10   that the federal election statute, 52 U.S.C. § 10307(c), does not apply

11   because the offense conduct was strictly tied to a local, not federal,

12   election. He also argues that his conviction under the Travel Act was

13   improper because buying voter registrations does not constitute

14   bribery. We conclude that 52 U.S.C. § 10307(c) applied to Smilowitz’s

15   conduct because it exposed future federal elections to corruption. We

16   also conclude that his payment to influence voter conduct fits within

17   the generic definition of bribery and thus violated the Travel Act.

18   Therefore, we AFFIRM the judgment.

19                                  ________
20
21                      AUDREY STRAUSS, Acting United States Attorney
22                      for the Southern District of New York, Attorney
23                      for United States of America, New York, NY
24                      (Kathryn Martin; Daniel B. Tehrani, New York,
25                      NY; Assistant United States Attorneys, New York,
26                      NY, on the brief), for Plaintiff-Appellee.
     3                                                         No. 19-361-cr

 1                      BARKET EPSTEIN KEARON ALDEA & LOTURCO, LLP
 2                      (Donna Aldea, Alex Klein, on the brief), Garden
 3                      City, NY, for Defendant-Appellant.

 4                                  ________
 5
 6   JOHN M. WALKER, JR., Circuit Judge:

 7         Volvy “Zev” Smilowitz pled guilty to (1) conspiring to submit

 8   false voter registrations and buying voter registrations in violation of

 9   18 U.S.C. § 371 and 52 U.S.C. § 10307(c) and (2) conspiring to violate

10   the Travel Act by paying bribes for voter registrations and votes, in

11   violation of 18 U.S.C. §§ 371 and 1952. Specifically, Smilowitz bribed

12   individuals to unlawfully vote in Bloomingburg, New York, and he

13   and his co-defendants falsified voter registration records to make it

14   appear as though these individuals lived in Bloomingburg for at least

15   thirty days prior to their registration. On appeal, Smilowitz argues

16   that the federal election statute, 52 U.S.C. § 10307(c), does not apply

17   because the offense conduct was strictly tied to a local, not federal,

18   election. He also argues that his conviction under the Travel Act was

19   improper because buying voter registrations does not constitute

20   bribery. We conclude that 52 U.S.C. § 10307(c) applied to Smilowitz’s

21   conduct because it exposed future federal elections to corruption. We

22   also conclude that his payment to influence voter conduct fits within

23   the generic definition of bribery and thus violated the Travel Act.

24   Therefore, we AFFIRM the judgment.
     4                                                         No. 19-361-cr

 1                               BACKGROUND

 2         This conviction stemmed from Smilowitz’s involvement in a

 3   criminal voting scheme to further a real estate development project in

 4   the village of Bloomingburg, New York. With a small population of

 5   about 420 people, Bloomingburg is managed only by a mayor and two

 6   trustees. Smilowitz was a business associate of Shalom Lamm and

 7   Kenneth Nakdimen, two real estate developers.           In 2006, these

 8   developers planned a development in the village that was expected

 9   to house thousands of families from the Hasidic Jewish community.

10   Smilowitz and his father entered into a non-binding letter of intent to

11   buy Chestnut Ridge, the first part of the development, for more than

12   $29 million. In a confidential “Executive Summary,” circulated to

13   potential investors, Lamm and Nakdimen stated that the project

14   would provide an excellent location for an Hasidic community and

15   that, because of Bloomingburg’s small population, this religious

16   community would be able to control local government decisions.

17   Wary of local objections to the project, Lamm and Nakdimen kept it

18   secret and repeatedly misrepresented the scope of the development

19   while gaining the requisite real estate approvals.

20         By late 2013, following years of construction, Bloomingburg’s

21   residents learned of the scheme. The village halted Chestnut Ridge’s

22   construction, which left it uninhabitable. After local elected officials

23   voted against measures that Lamm, Nakdimen, and Smilowitz
     5                                                         No. 19-361-cr

 1   needed to complete the Chestnut Ridge project, the three men sought

 2   to replace two of the elected officers with their chosen candidates.

 3   Specifically, they wanted to install Mark Berensten, a Chestnut Ridge

 4   supporter, as mayor and Harold Baird as a trustee. Because Baird did

 5   not live in the village, the conspirators helped him find a residence in

 6   the Village that he could falsely register as his.

 7         With the majority of Bloomingburg residents opposed to the

 8   development, Lamm and Nakdimen sought to increase their

 9   favorable voting base by encouraging individuals to move into rental

10   properties the defendants purchased in Bloomingburg. To that end,

11   defendants sought out members of the Hasidic community living

12   elsewhere whom they could register to vote. Smilowitz, acting as a

13   liaison, reached out to residents in Kiryas Joel, New York, and the

14   Williamsburg section of Brooklyn, New York, and offered them cash

15   payments and rent subsidies in return for their agreement to move to

16   and register to vote in Bloomingburg. By the residency registration

17   deadline of February 18, 2014, a month before the March 18 election,

18   however, only a few of these individuals had actually moved to

19   Bloomingburg and most of the previously purchased rental

20   properties remained vacant.

21         Undeterred, Lamm, Nakdimen, Smilowitz and others working

22   at their public relations firm, Beckerman PR, fraudulently registered

23   approximately 142 new voters.        Each registrant had to submit a
     6                                                        No. 19-361-cr

 1   signed, sworn New York State voter registration form to the Sullivan

 2   County Board of Elections (BOE). Smilowitz and his co-defendants

 3   falsified registration forms by listing registrants’ addresses as the

 4   Bloomingburg properties owned by Lamm and Nakdimen and by

 5   stating that these individuals had been living in Bloomingburg for at

 6   least thirty days prior to registration, as required by New York law.

 7   At Smilowitz’s insistence, these ineligible voters signed backdated

 8   rental applications.    The defendants also had Beckerman PR

 9   employees go to the rental residences and leave personal items, such

10   as toiletries, to make the homes appear occupied.

11         Prior to the March 18, 2014 election, after Bloomingburg certain

12   residents sued in state court to invalidate the new voter registrations

13   on the basis of non-residency, a Sullivan County Supreme Court

14   justice ordered the challenged registrants to vote by affidavit ballot,

15   attesting to their residency.   On March 13, 2014, federal agents

16   executed search warrants on various business offices and sham

17   residences of Lamm and Nakdimen.

18         On Election Day, Lamm, Nakdimen, and Smilowitz arranged

19   transportation to Bloomingburg for the registrants who lived

20   elsewhere. A total of 265 votes were cast in the election. After 157

21   votes were challenged and invalidated by the BOE in connection with

22   defendants’ scheme, incumbent mayor Frank Gerardi, who opposed

23   the development, won reelection.
     7                                                         No. 19-361-cr

 1         On December 12, 2016, a grand jury charged Lamm, Nakdimen,

 2   and Smilowitz with one count of conspiring to submit false voter

 3   registrations and buy voter registrations in violation of 18 U.S.C. § 371

 4   and 52 U.S.C. § 10307(c), and conspiring to violate the Travel Act by

 5   paying bribes for voter registrations and votes, in violation of 18

 6   U.S.C. §§ 371 and 1952.

 7         On November 10, 2017, Smilowitz moved to dismiss the

 8   Indictment on three grounds.       He argued first, that 52 U.S.C. §

 9   10307(c), the federal election statute, did not apply to him because the

10   alleged scheme related solely to a local election; second, that the

11   Indictment should be dismissed because it was “vague” as applied to

12   him; and finally, that the Travel Act object of the conspiracy was

13   invalid because purchasing voter registrations and votes does not

14   constitute bribery under the applicable New York statute.           The

15   District Court for the Southern District of New York (Briccetti, J.)

16   rejected these arguments and denied the motion.

17         On June 15, 2018, Smilowitz pled guilty pursuant to a written

18   plea agreement to Count One of the Superseding Indictment

19   containing the foregoing single conspiracy count. On January 24,

20   2019, the district court sentenced Smilowitz to three months’

21   imprisonment, followed by one year of supervised release, together

22   with 200 hours of community service.
     8                                                                       No. 19-361-cr

 1                                         DISCUSSION

 2             On appeal, Smilowitz presses the arguments made before the

 3   district court, except for the vagueness claim. 1 We review “questions

 4   of statutory interpretation de novo.” 2 We also “review a district court’s

 5   denial of a motion to dismiss an indictment de novo.” 3

 6                     I.      The Federal Election Statute

 7             Smilowitz first contends that his conviction under 52 U.S.C. §

 8   10307(c), which pertains to federal elections, must be vacated because

 9   his admitted conduct related only to a local election with no federal

10   candidate on the ballot. In connection with this argument, it is critical

11   to note that New York’s election system is unitary, whereby

12   registration entitles an individual to vote in all local, state and federal

13   government elections.

14             Congress enacted § 10307 under its constitutional power to

15   shield federal elections from fraud or corruption. That power is found

16   in Article I, Section 4 of the Constitution which specifies that: “The


         1 The government contends that Smilowitz’s claims are waived by his
     unconditional guilty plea. Smilowitz argues that Class v. United States, 138 S. Ct.
798 (2018), preserves his challenge to the constitutionality of his conviction. Class
     held that a guilty plea, by itself, does not bar a defendant from challenging the
     constitutionality of the statute of conviction on appeal. Id. at 803. Because we reject
     Smilowitz’s arguments on the merits, we do not address the contours of appellate
     review following a guilty plea post-Class.

         United States v. Epskamp, 832 F.3d 154, 160 (2d Cir. 2016) (quoting Roach v.
         2

     Morse, 440 F.3d 53, 56 (2d Cir. 2006)).

         3   United States v. Canori, 737 F.3d 181, 182 (2d Cir. 2013) (citations omitted).
     9                                                                    No. 19-361-cr

 1   Times, Places and Manner of holding Elections for Senators and

 2   Representatives, shall be prescribed in each State by the Legislature

 3   thereof; but the Congress may at any time by Law make or alter such

 4   Regulations, except as to the Places of chusing Senators.” 4 The

 5   Supreme Court has recognized that if Congress does not “have the

 6   power to protect the elections on which its existence depends . . . . it

 7   is left helpless before the two great natural and historical enemies of

 8   all republics, open violence and insidious corruption.” 5                       This

 9   authority is augmented by the Necessary and Proper Clause, which

10   empowers Congress: “To make all Laws which shall be necessary and

11   proper for carrying into Execution the foregoing Powers, and all other

12   Powers vested by this Constitution in the Government of the United

13   States, or in any Department or Officer thereof.” 6

14             Notwithstanding this express constitutional authority to

15   regulate federal elections, case law has made clear that Congress must

16   not encroach on the states’ authority to regulate their own electoral

17   processes. 7 Because the “Constitution grants to the States a broad


         4   U.S. Const. art. I, § 4, cl. 1.

         5   The Ku Klux Cases, 110 U.S. 651, 658 (1884).

         6   U.S. Const. art. I, § 8, cl. 18.

         7 See, e.g., Burdick v. Takushi, 504 U.S. 428, 433 (1992) (“recogniz[ing] that
     States retain the power to regulate their own elections”); Tashjian v. Republican
     Party of Connecticut, 479 U.S. 208, 217 (1986) (“The Constitution grants to the States
     10                                                                  No. 19-361-cr

 1   power” to regulate their election procedures, long-standing

 2   federalism principles limit congressional infringement on state

 3   elections. 8

 4             Title 52, section 10307(c) of the United States Code, under which

 5   Smilowitz was convicted, regulates only federal elections. It states in

 6   relevant part:

 7             Whoever knowingly or willfully gives false information . . .
 8             for the purpose of establishing his eligibility to register or
 9             vote, or conspires with another individual for the purpose
10             of encouraging his false registration to vote or illegal
11             voting, or pays or offers to pay or accepts payment either
12             for registration to vote or for voting shall be fined not more
13             than $10,000 or imprisoned not more than five years, or
14             both: Provided, however, That this provision shall be
15             applicable only to general, special, or primary elections
16             held solely or in part for the purpose of selecting or electing
17             any candidate for the office of President, Vice President,
18             presidential elector, Member of the United States Senate,
19             Member of the United States House of Representatives . . . .
20
21              Smilowitz contends that the plain text of the “provided,

22   however” clause limits the reach of the statute to only those elections



     a broad power to prescribe the ‘Times, Places and Manner of holding Elections for
     Senators and Representatives.’”); Boyd v. Nebraska, 143 U.S. 135, 161 (1892) (“Each
     state has the power to prescribe the qualifications of its officers, and the manner
     in which they shall be chosen . . . .”); United States v. Bowman, 636 F.2d 1003, 1008
     (5th Cir. 1981) (noting that Congress added qualifying language to the initial
     federal election statue because “it was felt that Congress had no constitutional
     authority to enact legislation to prevent corruption in all elections, both state and
     federal”).

          8   Tashjian, 479 U.S. at 217.
     11                                                        No. 19-361-cr

 1   that include a federal candidate, and that because no federal

 2   candidate was on the ballot in the March 18, 2014 Bloomingburg

 3   election in this case, § 10307(c) has no application here. He further

 4   argues that allowing the statute to reach state-only elections would

 5   violate the principles of federalism that limit Congress’s authority

 6   over state elections.

 7         The government responds with two arguments.             First, the

 8   government counters Smilowitz’s textual argument with a textual

 9   argument of its own: the “provided, however” clause is expressly

10   limited to actual “elections,” and because voter registrations are not

11   elections and are not tied to any particular election, the “provided,

12   however” limitation does not limit the government’s power to

13   regulate voter registrations regardless of whether they pertain to state

14   or federal elections or a combination of the two. Therefore, the

15   government maintains, the fact that only local candidates were on the

16   ballot to which the registrations would immediately apply does not

17   matter because the statute reaches Smilowitz’s admitted tampering

18   with voter registration in a state-only election.

19         We disagree with the government’s textual argument. First, the

20   plain text of § 10307 before the “provided, however” clause reaches

21   both elections and registrations, and the text of the “provided,

22   however” clause itself is most naturally read to modify all of that

23   which precedes the clause. The “provided, however” clause refers to
     12                                                                      No. 19-361-cr

 1   the prohibitory command of the entire section preceding it when it

 2   states that “this provision shall be applicable” to the election of the

 3   specified federal candidates. The entire provision offers no indication

 4   that the “provided, however” clause is carving out “false registration

 5   to vote” from the language it modified.

 6             The government’s strained textual reading would permit

 7   federal regulation of voter registration that applies only to state and

 8   local elections, even though federal courts have consistently held that,

 9   because core principles of federalism limit federal control over state

10   matters, federal courts lack jurisdiction over a “pure” state or local

11   election. 9 We reject the government’s argument because it cannot be

12   reconciled with the text and it offends federalism principles and

13   related caselaw. 10

14             The government’s second argument fares much better,

15   however. The government contends that, because New York’s



          9See, e.g., United States v. Slone, 411 F.3d 643, 649 (6th Cir. 2005); Bowman, 636
F.2d at 1011 (concluding that “Congress may regulate ‘pure’ federal elections, but
     not ‘pure’ state or local elections”); see also United States v. Cole, 41 F.3d 303, 306
     (7th Cir. 1994) (holding that federal courts have jurisdiction in a mixed
     federal/state election); Schuler v. Bd. of Educ. of Cent. Islip Union Free Sch. Dist., No.
     96-CV-4702 (JG), 2000 WL 134346, at *12 n.18 (E.D.N.Y. Feb. 1, 2000) (noting that
     Bowman stands for the proposition that Congress may not regulate “pure” state or
     local elections).

          See Burdick, 504 U.S. at 433 (interpreting Art. I, § 4, cl.1 of the Constitution
          10

     and noting that “the Court . . . has recognized that States retain the power to
     regulate their own elections”).
     13                                                                       No. 19-361-cr

 1   registration process is unitary, Smilowitz’s fraudulent conduct has

 2   the potential to affect future federal elections.

 3             The registration process implicated here was not confined to a

 4   “pure” state or local election of the sort that would be beyond the

 5   power of Congress to regulate. New York’s unitary registration

 6   process permanently qualifies a registrant to cast ballots in any local,

 7   state, or federal election. Thus, Smilowitz’s conduct is within the

 8   statute’s purview. Because § 10307(c) reaches voter registrations that

 9   pertain to the federal elections specified in the “provided, however”

10   clause, and because the registrations here cover future federal

11   elections, the statute applies to the fraudulent conduct in this case.

12             Our ruling is in keeping with the purpose of the Voting Rights

13   Act of 1965: to protect the integrity of the federal vote through new

14   enforcement tools. 11 The fact that no federal candidate was on the

15   Bloomingburg ballot on March 18, 2014 is of no moment. Because of

16   New York’s unitary registration system, Smilowitz’s actions exposed

17   future federal elections to corruption. To hold otherwise would

18   arbitrarily limit voter registration challenges because, in the context

19   of a unitary registration, it is “impossible to isolate a threat to the


           See Bowman, 636 F.2d at 1008 (noting that the “legislative history of the Act
          11

     reveals a Congressional desire to protect the integrity of a person’s right to vote by
     protecting the integrity of that vote”); see also United States v. Cianciulli, 482 F. Supp.
585, 617 (E.D. Pa. 1979) (discussing the legislative history and Congress’s intent to
     protect the federal electoral process from corruption).
     14                                                                      No. 19-361-cr

 1   integrity of the state electoral process from a threat to the integrity of

 2   the federal contest.” 12

 3               Smilowitz argues that recognizing federal jurisdiction because

 4   of New York’s unitary registration system violates principles of

 5   federalism since “unitary registration prevails in practically every

 6   state in America.” While unitary registration is prevalent, applying

 7   the prohibition to unitary registrations raises no federalism concerns

 8   because the crime affects voter registrations that permit federal

 9   voting.         Moreover, any lingering federalism concerns could be

10   mitigated by any state’s modifying its local election laws to have a

11   separate registration process for purely state elections.

12               Our reasoning aligns with that of several of our sister circuits. 13

13   The Seventh Circuit’s decision in United States v. Lewin is instructive. 14

14   There, the appellants were convicted of conspiracy to pay and offer to

15   pay persons for registering to vote in violation of 42 U.S.C. § 1973i(c)

16   (now codified at 52 U.S.C. § 10307(c)). 15 The Seventh Circuit rejected

17   the same local election argument that Smilowitz makes here,


          12   Bowman, 636 F.2d at 1012.

          See, e.g., id.; United States v. McCranie, 169 F.3d 723, 727 (11th Cir. 1999) (citing
          13

     Bowman, 636 F.2d at 1012); United States v. Mason, 673 F.2d 737, 739 (4th Cir. 1982);
     United States v. Lewin, 467 F.2d 1132, 1136 (7th Cir. 1972).

          14   467 F.2d 1132.

          15 Id. at 1134.
     15                                                                    No. 19-361-cr

 1   reasoning that because Illinois had “permanent registration” for “all

 2   elections in Illinois,” there was “no merit in the contention” that the

 3   statute did not apply. 16

 4               The Fifth Circuit in Bowman employed similar reasoning in

 5   addressing 42 U.S.C. § 1973i(c)’s applicability to certain registration

 6   conduct. Specifically, the Fifth Circuit referred to Lewin for the

 7   proposition that because “permanent voter registration in Illinois

 8   carried with it the privilege of voting in both federal and non-federal

 9   elections,” and because the “act of registering, whether or not it occurs

10   in the same year as a federal election, creates an eligibility to vote in a

11   federal election,” the fraudulent conduct would have “an equal

12   impact” upon the federal and non-federal elections. 17

13               Likewise, we hold here that the prohibitions in 52 U.S.C. §

14   10307(c) apply to any voter registration practices that expose federal

15   elections – present or future – to corruption, regardless of whether



          16 Id. at 1136.
Id. The Fifth Circuit also cited United States v. Cianciulli for the proposition
          17

     that 1973i(c) includes “false voter registrations occurring in both federal and non-
     federal election years because the act of registering, whether or not it occurs in the
     same year as a federal election, creates an eligibility to vote in a federal election”
     and thus, corrupt practices “would have equal impact upon the federal and the
     non-federal election.” Bowman, 636 F.2d at 1011 (citing Cianciulli, 482 F. Supp. 585,
     617-18 (E.D. Pa. 1979)). Here, the district court relied on Cianciulli and United States
     v. Lewis, 514 F. Supp. 169 (M.D. Pa. 1981). In both those cases, the courts found
     that, because Pennsylvania had a unitary registration system, Section 1973i(c)
     outlawed all fraudulent registrations.
     16                                                                No. 19-361-cr

 1   any federal candidate is on the immediate ballot. Because Smilowitz’s

 2   conduct, due to New York’s unitary registration format, had “the

 3   potential to affect the ‘integrity and purity’ of [a federal] election,” 18

 4   we conclude that § 10307(c) is applicable.

 5                      II.     The Travel Act

 6              Smilowitz next contends that the Travel Act component of his

 7   conspiracy conviction should be reversed because his conduct did not

 8   satisfy the requisite predicate offense of “bribery.” The Travel Act

 9   criminalizes, among other things, interstate travel and use of the mail

10   in connection with conduct related to “unlawful activity.”                     In

11   particular, 18 U.S.C. § 1952(a), in pertinent part, prohibits individuals

12   from travelling interstate and using the mail to “promote, manage,

13   establish, carry on, or facilitate the promotion, management,

14   establishment or carrying on, of any unlawful activity,” or who

15   attempt to do the same. 19

16                Section 1952(b) defines “unlawful activity,” in relevant part,

17   as “extortion, bribery, or arson in violation of the laws of the State in




           McCranie, 169 F.3d at 727 (citing Bowman, 636 F.2d at 1012); see also Mason,
          18
673 F.2d at 739 (holding that Congress “clearly includes the power to regulate
     conduct which, although directed at non-federal elections, also has an impact on
     the federal races”).

          19   18 U.S.C. § 1952(a).
     17                                                                  No. 19-361-cr

 1   which committed or of the United States . . . .” 20 Here we are

 2   concerned with the meaning of the term “bribery” in that section.

 3             The question before us is whether the New York state offense to

 4   which Smilowitz pled guilty, New York Election Law § 17-142,

 5   amounted to “bribery” within the meaning of § 1952(b). Under § 17-

 6   142, a person is guilty of a felony if he:

 7             Pays, lends or contributes or promises to pay, lend or
 8             contribute any money or other valuable consideration to or
 9             for any voter, or to or for any other person, to induce such
10             voter or other person to vote or refrain from voting at any
11             election, or to induce any voter or other person to vote or
12             refrain from voting at such election for any particular
13             person or persons, or for or against any particular
14             proposition submitted to voters, or to induce such voter to
15             come to the polls or remain away from the polls . . . .
16             Smilowitz argues that because § 17-142 does not punish bribery

17   as defined by the New York state bribery statutes, 21 which requires

18   the payee to be a “public servant,” 22 his violation of § 17-142 cannot




          20 Id. § 1952(b).

           The crimes of bribery under New York law—New York Penal Law §§ 200.00
          21

     (third degree), 200.03 (second degree), 200.04 (first degree)—each require that the
     “benefit” the guilty party “confers, or offers or agrees to confer” be directed to “a
     public servant.” Under New York Election Law § 17-142, however, the
     consideration that must be paid or promised by the guilty party may be directed
     to “any . . . person.”

          22   N.Y. Penal Law §§ 200.00, 200.03, 200.04.
     18                                                                No. 19-361-cr

 1   serve as the Travel Act predicate “crime of bribery.” However,

 2   precedent forecloses this argument.

 3               First, the Supreme Court held forty years ago in Perrin v. United

 4   States that in enacting the Travel Act, Congress intended “the generic

 5   definition of bribery, rather than a narrow common-law definition

 6   limited to public officials, was intended by Congress.” 23 In describing

 7   the activities that fit within the generic definition, the Supreme Court

 8   noted that even at the time of Blackstone, “the crime of bribery had

 9   been expanded to include the corruption of any public official and the

10   bribery of voters and witnesses as well.” 24 The Court pointed to the

11   legislative history of § 1952 to indicate that Congress “used ‘bribery’

12   [in the Travel Act] to include payments to private individuals to

13   influence their actions.” 25 A decade earlier, in United States v. Nardello,

14   the Court held that in a Travel Act prosecution, the predicate

15   unlawful activity of extortion includes all acts within its generic

16   description. 26 Nardello made clear that “the inquiry is not the manner



          23   444 U.S. 37, 49 (1979).
Id. at 43 (emphasis added). The Model Penal Code also defines “bribery” to
          24

     include conferring “any pecuniary benefit as consideration for the recipient’s
     decision, opinion, recommendation, vote or other exercise of discretion as a public
     servant, party official, or voter. Model Penal Code § 240.1(1) (emphasis added).

          25 Id. at 46.

          26   393 U.S. 286, 295 (1969).
     19                                                                No. 19-361-cr

 1   in which States classify their criminal prohibitions but whether the

 2   particular State            involved     prohibits the   extortionate activity

 3   charged.” 27 The same reasoning applies here. It is undisputed based

 4   on the text of § 17-142 that New York prohibited Smilowitz from

 5   paying voters. His conduct thus is within the federal definition of

 6   “bribery” under § 1952.

 7               Second Circuit case law also supports our conclusion. We have

 8   held that the generic description of bribery applies to Travel Act

 9   convictions. In United States v. Walsh, the defendants challenged their

10   Travel Act conviction on the basis that the applicable New Jersey

11   bribery statute failed to specifically charge an “intent to corrupt

12   official action.” 28 We held that even though the applicable state

13   statute was “technically a ‘gratuity’ or ‘corrupt solicitation’ statute,

14   not a ‘bribery’ statute, [it] proscribe[d] conduct which fits within the

15   broad generic description of bribery” and thus “was properly charged

16   to the jury as a Travel Act predicate of bribery.” 29 Because Travel Act

17   bribery is construed broadly, the lack of a precise fit between § 17-142

18   and the New York bribery statute does not matter. We therefore agree




          27   Id.

          28   700 F.2d 846, 858 (2d Cir. 1983).
Id. (citing United States v. Forsythe, 560 F.2d 1127, 1137-38 (3d Cir. 1977));
          29

     Nardello, 393 U.S. at 295-96).
    20                                                    No. 19-361-cr

1   with the district court that Smilowitz’s admitted payment to voters

2   suffices as a Travel Act predicate.


3                              CONCLUSION

4          For the reasons stated above, we AFFIRM the judgment of the

5   district court.